Citation Nr: 1743965	
Decision Date: 09/15/17    Archive Date: 10/10/17

DOCKET NO.  13-32 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left index finger disability.

2.  Entitlement to an initial rating in excess of 60 percent for service-connected hypertensive heart disease. 


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran had active air service from February 2000 to December 2011.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction over this case is with the VA RO in Muskogee, Oklahoma.

During the course of this appeal, in an August 2013 rating decision, the RO increased the Veteran's disability rating for hypertensive heart disease, assigning a 60 percent rating effective January 1, 2012.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, the claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the Veteran was not awarded the maximum rating for hypertensive heart disease, the issue remains in appellate status.  
  

FINDING OF FACT

In a statement submitted in June 2016, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of his claims of entitlement to service connection for a left index finger disability and to an initial rating in excess of 60 percent for service-connected hypertensive heart disease.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for a left index finger disability have been met.  38 U.S.C. § 7105 (2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).

2.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to an initial rating in excess of 60 percent for service-connected hypertensive heart disease have been met.  38 U.S.C. § 7105 (2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).

In a June 2016 statement, the Veteran requested the withdrawal of all issues on appeal, which consists of his claims of entitlement to service connection for a left index finger disability and to an initial rating in excess of 60 percent for service-connected hypertensive heart disease.  Thus, pursuant to the Veteran's request, those claims are considered withdrawn.  The Board finds that the Veteran's statement indicating his intention to withdraw the appeal satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Veteran has withdrawn his appeal regarding the issues set forth on the title page of this decision, and hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of those issues, and they are dismissed.


ORDER

The claim of entitlement to service connection for a left index finger disability is dismissed.

The claim of entitlement to an initial rating in excess of 60 percent for service-connected hypertensive heart disease is dismissed.



____________________________________________
Kristin Haddock 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


